Title: From James Madison to Edmund Pendleton, 10 October 1780
From: Madison, James
To: Pendleton, Edmund


Dear SirPhila. Octr. 10th. 1780
Your favor of the first Inst. came safe to hand yesterday. The inclosed was sent to Mr. Pendleton who is still in town.
All we know of the several fleets in the American Seas is that Rodney with a few ships at N. York, the remainder having joined Graves & Arbuthnot whom we know nothing about: Ternay is still at Rhode Island. The main french fleet under Guichen left the West Indies about the time first mentioned with a large fleet of Merchantmen under its convoy, and has not since been heard of. The residue of the french fleet is in the W. Indies but we do not hear of their being any way employed. It is said an English expedition is preparing at Jamaica against some of the Spanish settlements. The Spanish expeditions against the Floridas I believe I mentioned in my last.
We have private accounts through a channel which has seldom deceived that a very large embarkation is still going on at N. York. I hope Virginia will not be surprised in case she should be the meditated victim
Andrè was hung as a spy on the 2d. inst. Clinton made a frivolous attempt to save him by pleading the passport granted by Arnold. He submitted to his fate in a manner that showed him to be worthy of a better one. His coadjutor Smith will soon follow him. The Hero of the Plot, although he may for the present escape an ignominious death must lead an ignominious life which if any of his feelings remain will be a sorer punishment. It is said that he is to be made a Brigadier and employed in some predatory expedition against the Spaniards in which he may gratify his thirst for gold. It is said with more probability that his baseness is universally despised by those who have taken advantage of it, and yt some degree of resentment is mixed with their contempt on account of the loss of their darling officer to which he was accessory. With sincere regard
I am Dr. Sir Yr obt humbl Ser[vt.]
James Madison Jnr.
